Exhibit 10.2

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT

EXECUTIVE OFFICER CHANGE IN CONTROL AGREEMENT entered into this 30th day of
June, 2012 by and between Teradyne, Inc., a Massachusetts corporation
(“Teradyne”), and the undersigned executive officer of Teradyne (“Employee”).

WITNESSETH:

WHEREAS, Teradyne and Employee desire to set forth certain terms and conditions
relating to the termination of Employee’s employment upon the occurrence of a
Change in Control (as hereinafter defined) of Teradyne.

NOW THEREFORE, in consideration of the premises and of the mutual covenants and
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Entitlements Upon a Termination Event. If, within twenty-four (24) months
following a Change in Control or in contemplation of a Change in Control, there
is a Termination Event, and subject to the conditions set forth herein and the
performance by Employee of the undertakings and duties set forth herein,
Employee shall be entitled to the rights, payments and other benefits set forth
below:

(a) Treatment of Awards. Equity Awards that are not subject to Performance
Criteria shall be governed by Section 1(b) below, and Cash Awards and Equity
Awards that are subject to Performance Criteria shall be governed by
Section 1(c) below. The parties hereto acknowledge that, except as otherwise
provided herein, the terms of this Agreement are intended to modify the terms of
Employee’s existing Cash Award and Equity Award agreements and to be a
supplement to Cash Award and Equity Award agreements granted on or subsequent to
the date hereof.

(b) Acceleration of Equity Awards. All of Employee’s unvested or unexercisable
Equity Awards or Equity Awards subject to restrictions on transfer imposed by
Teradyne or repurchase rights in favor of Teradyne, as applicable, granted prior
to, on, or after the date hereof (but only (I) such Equity Awards as have been
granted to Employee by Teradyne as of the date of the Change in Control or
(II) such Equity Awards as have been assumed by an acquiring company at the time
of a Change in Control or such new cash and equity awards that have been
substituted by an acquiring company for Equity Awards existing at the time of a
Change in Control, each pursuant to the terms of any Teradyne incentive plan)
shall automatically become fully vested, exercisable or free of restrictions on
transfer imposed by Teradyne or repurchase rights in favor of Teradyne, as
applicable, as of the date of such Termination Event, and all Equity Awards
granted on or after the date hereof shall, to the extent applicable, remain
exercisable for the remainder of the generally applicable term of such Equity
Award.

(c) Satisfaction of Performance Criteria. All of Employee’s Cash Awards and
Equity Awards that are subject to Performance Criteria shall be settled and paid
in the following



--------------------------------------------------------------------------------

manner: Employee shall be deemed to have satisfied the necessary percentage of
the Performance Criteria to which such Cash Awards and Equity Awards are subject
as of the date of the Termination Event, that will provide Employee with the
target level of such Cash Awards and Equity Awards; and Employee shall be
entitled to receive that portion of each Cash Award and Equity Award payable, at
the target level. For purposes of the Cash Awards, the payment shall be
multiplied by a fraction, the numerator of which shall be the number of calendar
months that have passed during the period in which the Performance Criteria are
to be measured (treating the month in which the Termination Event occurs as a
full calendar month) and the denominator of which shall be the total number of
calendar months in such period. For purposes of this Agreement, “target level”
is that percentage of the Performance Criteria established at the beginning of
the calendar year in order for the Employee to achieve Model Compensation.
Unless otherwise required under Section 1(e) below, such Cash Awards and Equity
Awards shall be paid to Employee or the restrictions on transfer removed not
later than 10 days following the Termination Event.

(d) Salary Continuation. Unless otherwise required under Section 1 (e) below,
Teradyne shall pay Employee monthly an amount equal to 1/12th of Employee’s
current annual Model Compensation as of the Termination Event for a period of 24
months following the date of the Termination Event (the “Salary Continuation
Period”). In the event a Termination Event constitutes termination for Good
Reason on account of a material reduction in Model Compensation, the payment
obligation pursuant to this Section 1(d) shall be calculated without giving
effect to any such reductions in Model Compensation. All such continued payments
shall be made in accordance with Teradyne’s customary pay practices.

(e) Deferred Compensation/Section 409A.

(i) Notwithstanding any other provision of this Agreement, if the Employee is a
“ specified employee” at the time of the Employee’s “separation from service” as
defined in Section 409A of the Code , all payments, benefits, or removal of
restrictions on the transfer of equity under this Agreement with respect to the
Employee’s “separation from service” that constitute compensation deferred under
a nonqualified deferred compensation plan as defined in Section 409A of the Code
to which such specified employee would otherwise be entitled during the first
six months following the date of separation from service shall be made on the
first day of the seventh month after the date of separation from service (or, if
earlier, the date of death of the Employee).

(ii) For purposes of this Agreement, each amount to be paid or benefit to be
provided shall be construed as a separate identified payment for purposes of
Section 409A, and any payments that are due within the “short term deferral
period” as defined in Section 409A or payments that are made under separation
pay plans as described in Treasury Regulation Section 1.409A-1(b)(9)(ii),
(iii) or (iv), shall not be treated as deferred compensation unless applicable
law requires otherwise. Neither Teradyne nor the Employee shall have the right
to accelerate or defer the delivery of any payments or benefits under this
Agreement except to the extent specifically permitted or required by
Section 409A.

 

2



--------------------------------------------------------------------------------

(iii) This Agreement is intended to comply with the provisions of Section 409A
and the Agreement shall, to the extent practicable, be construed in accordance
therewith. Terms defined in the Agreement shall have the meanings given such
terms under Section 409A if and to the extent required to comply with
Section 409A. In any event, Teradyne makes no representations or warranty and
shall have no liability to Employee or any other person if any provisions of or
payments under this Agreement are determined to constitute deferred compensation
subject to Code Section 409A but not to satisfy the conditions of that section.

(iv) If any amount is payable under the provisions of paragraph (f), below, as a
reimbursement of Employee’s expenses, under the provisions of Section 2 and 13,
or any other provision of this Agreement that constitutes a reimbursement of
expenses under Section 409A then, notwithstanding the other provisions of this
Agreement with respect to the payment of such reimbursement, the following
limitations shall apply; (A) the expenses eligible for reimbursement may not
affect the expenses eligible for reimbursement in any other taxable year;
(B) such reimbursement must be made on or before the last day of the year
following the year in which the expenses are incurred; (C) the right to
reimbursement is not subject to liquidation or exchange for another benefit; and
(D) in connection with reimbursements under Section 13 the period during which
such expenses can be incurred extends to the end of the period permitted for
such claims under the applicable statute of limitations.

(f) Benefit Continuation. During the Salary Continuation Period, Teradyne shall
arrange or provide for continued health, dental and vision insurance plan
coverage for the Employee at the same levels of coverage in existence prior to
the Termination Event subject to Teradyne and Employee each contributing to the
applicable insurance premium payments on the same basis and in the same
proportions as in existence at the date of the Termination Event. If the
Employee is not eligible for continued health, dental and vision insurance plan
coverage for any portion of the twenty-four (24) month period defined herein,
Teradyne shall provide or reimburse Employee for comparable individual insurance
and, if such provision or reimbursement constitutes taxable income to the
Employee, such additional amount as is necessary to place the Employee in
substantially the same after tax position as he was while an employee of
Teradyne with respect to such insurance plan coverages. All other benefits,
including but not limited to flex/vacation time accrual, short and long term
disability insurance, life insurance, contributions (including company matches)
into savings plan and “savings plan plus”, profit sharing payments and
participation in the Employee stock purchase plan shall cease as of the date of
the Termination Event.

To the extent that amounts paid by Teradyne to provide the benefits under this
paragraph (f) are deemed to be deferred compensation subject to Section 409A,
then such payments shall be made monthly and any payment to preserve the
Employee’s after tax position shall be made within 60 days after the end of each
calendar year in which the taxable provision or reimbursement occurs.

(g) Release. Notwithstanding any other provision of this Agreement to the
contrary, no payment , benefit or removal of restriction on the transfer of
equity provided for under or by virtue of the provisions of this Agreement shall
be paid or otherwise made available unless Teradyne shall have first received
from Employee a valid, binding and irrevocable general release, in the form of
Attachment A to this Agreement within twenty-one (21) days of

 

3



--------------------------------------------------------------------------------

the date of the Termination Event; provided further that Teradyne shall be
permitted to defer any payment, benefit or removal of restriction on the
transfer of equity provided for in this Agreement, whether pursuant to Section
1(e), 1(f) or otherwise, until the tenth day after the later of its receipt of
such release and the time at which the release has become valid, binding and
irrevocable; provided that if the last day on which Teradyne would be permitted
to commence payments, benefits, or removal of restrictions under this Agreement
in accordance with this provision falls in the taxable year following the
taxable year in which the date of the Termination Event occurs, then all
benefits, payments, or removal of restrictions shall be made beginning in that
taxable year. Employee shall sign such release within twenty-one (21) days of a
Termination Event subsequent to a Change in Control. Teradyne agrees to provide
Employee an estimate relating to payments to be made under this Agreement upon
Employee’s written request.

(h) Certain Definitions. For purposes of this Agreement, the following terms
shall have the following meanings:

“Cash Awards” shall mean any cash-based bonus, cash incentive or other cash
awards provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan.

“Cause” shall mean conduct involving one or more of the following: (i) the
substantial and continuing failure of Employee to render services to Teradyne in
accordance with the terms or requirements of his or her employment;
(ii) Employee’s disloyalty, gross negligence, willful misconduct, dishonesty,
fraud or breach of fiduciary duty to Teradyne, each in connection with
Employee’s employment by Teradyne; (iii) Employee’s deliberate disregard of the
rules or policies of, or breach of an agreement with, Teradyne which results in
direct or indirect material loss, damage or injury to Teradyne; (iv) the
intentional unauthorized disclosure by Employee of any trade secret or
confidential information of Teradyne; (v) the commission by Employee of an act
which constitutes unfair competition with Teradyne; or (vi) the conviction of,
or the entry of a plea of guilty or nolo contendere by the Employee, to any
crime involving moral turpitude or any felony. In the event that the Company
determines that Cause may exist pursuant to clauses (i), (iii) and (v) above,
the Company shall give Employee written notice of the facts constituting such
Cause and Employee shall have 30 days following receipt of such notice to remedy
such Cause.

A “Change in Control” shall be deemed to have occurred upon the occurrence of
any of the following events: (i) any consolidation, cash tender offer,
reorganization, recapitalization, merger or plan of share exchange following
which the capital stock of Teradyne outstanding immediately prior to such
transaction constitutes less than a majority of the combined voting power of the
then-outstanding securities of the combined corporation or person immediately
after such transaction; (ii) any sale, lease, exchange or other transfer of all
or substantially all of Teradyne’s assets; (iii) the adoption by the Board of
Directors of Teradyne of any plan or proposal for the liquidation or dissolution
of Teradyne; (iv) a change in the majority of the Board of Directors of Teradyne
through one or more contested elections occurring within a three-year period; or
(v) any person (as that term is used in Section 13(d)(3) or Section 14(d)(2) of
the Securities Exchange Act of 1934, as amended) becomes beneficial owner

 

4



--------------------------------------------------------------------------------

of 30% or more of the combined voting power of Teradyne’s outstanding voting
securities, other than (A) as a result of a consolidation, reorganization,
recapitalization, merger or plan of share exchange following which the capital
stock of Teradyne outstanding immediately prior to such transaction constitutes
at least a majority of the combined voting power of the then-outstanding
securities of the combined corporation or person immediately after such
transaction, (B) by any trustee or other fiduciary holding securities under an
employee benefit plan of Teradyne, or (C) by a person temporarily acquiring
beneficial ownership in its capacity as an underwriter (as defined pursuant to
Section 2(a)(11) of the Securities Act of 1933, as amended) in connection with a
public offering of Teradyne’s securities.

“Equity Awards” shall mean the equity ownership, participation or appreciation
opportunities provided by Teradyne to Employee pursuant to incentive plans that
Teradyne maintains, including but not limited to its 2006 Equity and Cash
Compensation Incentive Plan, the Teradyne, Inc. 1991 Employee Stock Option Plan
and the Teradyne, Inc. 1997 Employee Stock Option Plan, and any stock options,
restricted stock units, restricted stock, stock appreciation rights, phantom
stock and other stock-based awards granted thereunder.

“Good Reason” shall mean any one or more of the following: (i) any material
reduction of Employee’s responsibilities (other than for Cause or as a result of
death or disability) as they shall exist on the date of the consummation of the
Change in Control; (ii) any material reduction in Employee’s Model Compensation
as in effect on the date of the consummation of the Change in Control, or as the
same may be increased from time to time, or any failure by Teradyne to pay to
Employee any bonus accrued, but not yet paid, upon written notice by Employee to
Teradyne, within 45 days; (iii) a material reduction in the value of Employee’s
benefit package from the value of Employee’s benefit package on the date of the
consummation of the Change in Control; or (iv) a requirement that Employee be
based at an office that is greater than 50 miles from the location of Employee’s
office immediately prior to the Change in Control except for required travel on
Teradyne’s business to an extent substantially consistent with the business
travel obligations which Employee undertook on behalf of Teradyne prior to the
date of the consummation of the Change in Control. In the event of a Termination
Event in contemplation of a Change of Control, the applicable baseline
measurement date shall be six months prior to such Termination Event and not the
date of the consummation of the Change in Control.

“Model Compensation” shall mean Employee’s annual “Model Compensation” as
determined by Teradyne’s Compensation Committee or Board of Directors, which
consists of (i) a fixed annual salary and (ii) a target annual variable amount.

“Performance Criteria” shall have the meaning ascribed to that term in the
Teradyne, Inc. 2006 Equity and Cash Compensation Incentive Plan.

“Termination Event” shall mean (i) any termination of Employee by Teradyne
without Cause or (ii) any voluntary termination by Employee for Good Reason;
provided, that it shall not be a Termination Event merely because Employee
ceases to be employed by Teradyne and becomes employed by a successor to
Teradyne involved in the Change in Control that assumes or is otherwise bound by
this Agreement as provided in Section 7(a). It is expressly

 

5



--------------------------------------------------------------------------------

understood that no Termination Event shall be deemed to have occurred merely
because, upon the occurrence of a Change in Control, Employee ceases to be
employed by Teradyne and does not become employed by a successor to Teradyne
after the Change in Control if the successor makes an offer to employ Employee
on terms and conditions which, if imposed by Teradyne, would not give Employee a
basis on which to terminate employment for Good Reason.

(i) Termination in Contemplation of a Change in Control. For purposes of this
Agreement, including without limitation, this Section 1, a Termination Event
occurring “in contemplation of a Change in Control” means a Termination Event
occurring within 3 months prior to an actual Change in Control at the request or
direction of a person who enters or has entered into an agreement the
consummation of which would cause a Change in Control or who conditions entry
into such an agreement on the Employee’s termination whether or not such person
actually enters into such an agreement. A termination by the Employee for Good
Reason shall constitute a Termination Event in contemplation of a Change in
Control if the actions constituting Good Reason were taken at the request or
direction of a person who has entered into an agreement the consummation of
which would cause a Change in Control.

2. Reduction of Payments

(a) Notwithstanding any other provision of this Agreement, in the event that the
Company undergoes a Change in Ownership or Control (as defined below), the
Company shall not be obligated to provide to the Executive a portion of any
“Contingent Compensation Payments” (as defined below) that the Executive would
otherwise be entitled to receive to the extent necessary to eliminate any
“excess parachute payments” (as defined in Section 280G(b)(1) of the Internal
Revenue Code of 1986, as amended (the “Code”)) for the Executive. For purposes
of this Section 2, the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Payments” and the aggregate amount (determined in
accordance with Treasury Regulation Section 1.280G-1, Q/A-30 or any successor
provision) of the Contingent Compensation Payments so eliminated shall be
referred to as the “Eliminated Amount.”

(b) For purposes of this Section 2, the following terms shall have the following
respective meanings:

 

  (i) “Change in Ownership or Control” shall mean a change in the ownership or
effective control of the Company or in the ownership of a substantial portion of
the assets of the Company determined in accordance with Section 280G(b)(2) of
the Code.

 

  (ii) “Contingent Compensation Payment” shall mean any payment (or benefit) in
the nature of compensation that is made or made available (under this Agreement
or otherwise) to a “disqualified individual” (as defined in Section 280G(c) of
the Code) and that is contingent (within the meaning of Section 280G(b)(2)(A)(i)
of the Code) on a Change in Ownership or Control of the Company.

 

6



--------------------------------------------------------------------------------

(c) If and to the extent that any Contingent Compensation Payments are required
to be treated as Eliminated Payments pursuant to this Section 2, then the
Payments shall be reduced or eliminated, as determined by the Company, in the
following order (i) any cash payments, (ii) any taxable benefits, (iii) any
nontaxable benefits and (iv) any vesting of equity awards, in each case in
reverse order beginning with the payments or benefits that are to be paid the
farthest in time from the date that triggers the applicability of the excise
tax, to the extent necessary to maximize the Eliminated Payments.

3. (a) Non-Competition and Non-Solicitation. From the Termination Event through
the end of the Salary Continuation Period, Employee shall not directly or
indirectly:

 

  (i) Engage in any business or enterprise (whether as an owner, partner,
officer, employee, director, investor, lender, consultant, independent
contractor or otherwise, except as the holder of not more than 1% of the
combined voting power of the outstanding stock of a publicly held company) that
is competitive with Teradyne (including but not limited to, any business or
enterprise that develops, designs, produces, markets, sells or renders any
product or service competitive with any product or service developed, produced,
marketed, sold or rendered by Teradyne while Employee was employed by Teradyne);

 

  (ii) Either alone or in association with others, recruit, solicit, hire or
engage as an independent contractor, any person who was employed by Teradyne at
any time during the period of Employee’s employment with Teradyne, except for an
individual whose employment with Teradyne has been terminated for a period of
six months or longer; and

 

  (iii) Either alone or in association with others, solicit, divert or take
away, or attempt to divert or to take away, the business or patronage of any
client or customer or entity that was a prospective client or customer of
Teradyne during the Employee’s employment.

(b) If any restriction set forth in this Section 3 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or in too broad a
geographic area, it shall be interpreted to extend only over the maximum period
of time, range of activities or geographic area as to which it may be
enforceable.

(c) Employee acknowledges that the restrictions contained in this Section 3 are
necessary for the protection of the business and goodwill of Teradyne and are
considered by Employee to be reasonable for such purpose. Employee agrees that
any breach of this Section 3 will cause Teradyne irreparable harm and therefore,
in the event of any such breach, in addition to such other remedies that may be
available, Teradyne shall have the right to seek equitable and/or injunctive
relief.

 

7



--------------------------------------------------------------------------------

(d) The geographic scope of this Section 3 shall extend to anywhere Teradyne or
any of its subsidiaries is doing business, has done business or has plans to do
business.

(e) Employee agrees that during the Salary Continuation Period, he/she will make
reasonable good faith efforts to give verbal notice to Teradyne of each new
business activity he/she plans to undertake, at least (5) business days prior to
beginning any such activity.

(f) If Employee violates the provisions of this Section 3, Teradyne shall be
entitled to suspend and recoup any salary continuation payment made per
Section 1 (d) above and Employee shall continue to be bound by the restrictions
set forth in this Section 3 for an additional period of time equal to the
duration of the violation, such additional period not to exceed 24 months.

3A. No Obligation of Employment. Employee understands that the employment
relationship between Employee and Teradyne will be “at will” and Employee
understands that, prior to any Change in Control, Teradyne may terminate
Employee with or without “Cause” at any time, including in contemplation of a
Change in Control. Following any Change in Control, Teradyne may also terminate
Employee with or without “Cause” at any time subject to Employee’s rights and
Teradyne’s obligations specified in this Agreement.

4. Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the Commonwealth of Massachusetts and this
Agreement shall be deemed to be performable in Massachusetts.

5. Severability. In case any one or more of the provisions contained in this
Agreement for any reason shall be held to be invalid, illegal or unenforceable
in any respect, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement and this Agreement shall be construed to
the maximum extent permitted by law.

6. Waivers and Modifications. This Agreement may be modified, and the rights,
remedies and obligations contained in any provision hereof may be waived, only
in accordance with this Section 6. No waiver by either party of any breach by
the other or any provision hereof shall be deemed to be a waiver of any later or
other breach thereof or as a waiver of any other provision of this Agreement.
This Agreement may not be waived, changed, discharged or terminated orally or by
any course of dealing between the parties, but only by an instrument in writing
signed by the party against whom any waiver, change, discharge or termination is
sought.

7. Assignment. (a) Teradyne shall require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of Teradyne expressly to assume and
agree to perform under the terms of this Agreement in the same manner and to the
same extent that Teradyne and its affiliates would be required to perform it if
no such succession had taken place (provided that such a requirement to perform
which arises by operation of law shall be deemed to satisfy the requirements for
such an express assumption and agreement), and in such event Teradyne (as
constituted prior to such

 

8



--------------------------------------------------------------------------------

succession) shall have no further obligation under or with respect to this
Agreement. Failure of Teradyne to obtain such assumption and agreement with
respect to Employee prior to the effectiveness of any such succession shall be a
breach of the terms of this Agreement with respect to Employee and shall entitle
Employee to compensation from Teradyne (as constituted prior to such succession)
in the same amount and on the same terms as Employee would be entitled to
hereunder were Employee’s employment terminated for Good Reason following a
Change in Control, except that for purposes of implementing the foregoing, the
date on which any such succession becomes effective shall be deemed the date of
the Termination Event. As used in this Agreement, “Teradyne” shall mean Teradyne
as hereinbefore defined and any successor to its business or assets as aforesaid
which assumes and agrees (or is otherwise required) to perform this Agreement.
Nothing in this Section 7(a) shall be deemed to cause any event or condition
which would otherwise constitute a Change in Control not to constitute a Change
in Control.

(b) Notwithstanding Section 7(a), Teradyne shall remain liable to Employee upon
a Termination Event after a Change in Control if Employee is not offered
continuing employment by a successor to Teradyne or is offered continuing
employment by a successor to Teradyne only on a basis which would constitute
Good Reason for termination of employment hereunder.

(c) This Agreement, and Employee’s and Teradyne’s rights and obligations
hereunder, may not be assigned by Employee or, except as provided in
Section 7(a), Teradyne, respectively; any purported assignment by Employee or
Teradyne in violation hereof shall be null and void.

(d) The terms of this Agreement shall inure to the benefit of and be enforceable
by the personal or legal representatives, executors, administrators, permitted
successors, heirs, distributees, devisees and legatees of Employee. If Employee
shall die while an amount would still be payable to Employee hereunder if they
had continued to live, all such amounts, unless otherwise provided herein, shall
be paid in accordance with the terms of this Agreement to Employee’s devisee,
legatee or other designee or, if there is no such designee, Employee’s estate.

8. Entire Agreement. This Agreement constitutes the entire understanding of the
parties relating to the subject matter hereof and supersedes and cancels all
agreements, written or oral, made prior to the date hereof between Employee and
Teradyne relating to the subject matter hereof; provided, however, that
Employee’s existing Cash Award and Equity Award agreements, as modified hereby,
shall remain in effect. This Agreement shall not limit any right of Employee to
receive any payments or benefits under an employee benefit or Employee
compensation plan of Teradyne, initially adopted as of or after the date hereof,
which are expressly contingent thereunder upon the occurrence of a Change in
Control (including, but not limited to, the acceleration of any rights or
benefits thereunder); provided that in no event shall Employee be entitled to
any payment or benefit under this Agreement which duplicates a payment or
benefit received or receivable by Employee under any severance or similar plan
or policy of Teradyne, and in any such case Employee shall only be entitled to
receive the greater of the two payments.

 

9



--------------------------------------------------------------------------------

9. Notices. All notices hereunder shall be in writing and shall be delivered in
person or mailed by certified or registered mail, return receipt requested,
addressed as follows:

 

If to Teradyne, to:

   Teradyne, Inc.    600 Riverpark Drive    MS NR600-2-2 (Legal Department)   
North Reading, MA 01864    Attention: General Counsel

If to Employee, at Employee’s address in his employment file on record with the
Human Resources Department.

10. Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument.

11. Section Headings. The descriptive section headings herein have been inserted
for convenience only and shall not be deemed to define, limit, or otherwise
affect the construction of any provision hereof.

12. Term. The term of this Agreement (the “Term”) shall commence upon the date
hereof and terminate upon the earlier of (i) twenty-four (24) months following
any Change in Control of Teradyne, (ii) the date prior to any Change in Control
of Teradyne that Employee for any reason ceases to be an employee of Teradyne
(other than a Termination Event in contemplation of a Change in Control) and
(iii) the date following any Change in Control of Teradyne that Employee is
terminated for Cause or voluntary terminates his employment (other than for Good
Reason).

13. Expenses. All reasonable legal fees and expenses incurred in a legal
proceeding by Employee in seeking to obtain or enforce any right or benefit
provided by this Agreement against a successor to Teradyne shall be the
responsibility of and paid for by the successor to Teradyne (but not Teradyne as
constituted prior to such succession). Such payments are to be made within
twenty (20) days after Employee’s request for payment accompanied with such
evidence of fees and expenses incurred as Teradyne’s successor reasonably may
require; provided that if Employee institutes a proceeding and the judge or
other decision-maker presiding over the proceeding affirmatively finds that
Employee has failed to prevail substantially, Employee shall pay Employee’s own
costs and expenses (and, if applicable, return any amounts theretofore paid on
Employee’s behalf under this Section 13).

14. Payments. Any payments hereunder shall be made out of the general assets of
Teradyne. The Employee shall have the status of general unsecured creditor of
Teradyne, and this Agreement constitutes a mere promise by Teradyne to make
payments under this Agreement in the future as and to the extent provided
herein. Unless otherwise determined by Teradyne in an applicable plan or
arrangement, no amounts payable hereunder upon a Termination Event shall be
deemed salary or compensation for the purpose of computing benefits under any
employee benefit plan or other arrangement of Teradyne for the benefit of its
employees. Teradyne shall be entitled to withhold from any payments or deemed
payments any amount of tax withholding required by law.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

TERADYNE, INC. By:  

/s/ Michael A. Bradley

Name:   Michael A. Bradley Title:   CEO & President EMPLOYEE

/s/ Walter G. Vahey

Name:   Walter G. Vahey

 

11